PER CURIAM.
We have for consideration Holloway’s original petition for a writ of habeas corpus seeking post-conviction relief against a verdict and judgment convicting him of the crime of grand larceny. We do not reach the merits of petitioner’s claims. A casual inspection of the record reveals that the petitioner has failed to exhaust the remedies provided and required as a condition to obtaining the relief now sought in this Court. The petition is therefore denied. See Criminal Procedure Rule #1; Mitchell v. Wainwright, Fla., 155 So.2d 868.
It is so ordered.
DREW, C. J., and TERRELL, THOMAS, ROBERTS and THORNAL, JJ., concur.